CCA 20090564. On further consideration of the granted issue, 71 M.J. 188 (C.A.A.F. 2012) (Ordering Granting Review, Mar. 12, 2012), and in view of United States v. Ballan, 71 M.J. 28 (C.A.A.F. 2012), it is ordered that the decision of the United States Army Court of Criminal Appeals is affirmed as to the findings and as to only so much of the sentence as provides for two years confinement and a bad-conduct discharge.*

 BAKER, Chief Judge (concurring in the result): I adhere to my positions in United States v. Jones, 68 M.J. 465, 473 (C.A.A.F. 2010) (Baker, J., dissenting), and United States v. Ballan, 71 M.J. 28, 36 (C.A.A.F. 2012) (Baker, C.J., concurring in the result), and concur in the result here.